          Case 1:19-cv-11184-RA Document 22 Filed 07/20/20 Page 1 of 1

                             THE MARKS LAW FIRM, P.C.

                                           July 20, 2020



VIA ECF
The Honorable Ronnie Abrams, U.S.D.J.
United States District Court
Southern District of New York


               Re: Mendez v. Caleres, Inc. d/b/a Naturalizer, No. 19 Civ. 11184 (RA)

Dear Judge Abrams:

        The Parties jointly write pursuant to the Court’s Order, dated July 6, 2020, (Dkt. No. 21),
in which the Court sought the parties’ views concerning the potential impact of the Court’s
recent rulings on the above-referenced case. The Parties agree that while each case may be
decided on its own merits, Your Honor’s prior decisions certainly inform the Parties of the
probable outcome of the present matter. Given the fact that the Second Circuit is set to decide
Dominguez v. Banana Republic, LLC, 20-1559 and Murphy v. Kohl's Corp., 20-1608 in the near
future, and as the Second Circuit’s decision may be dispositive of the issues pending before the
Court in the present lawsuit, the Parties jointly request this Court to stay this matter pending the
outcome of the appellate court decision in order to avoid unnecessary briefing by the Court or the
Parties at this time.

       We thank the Court in advance for its attention to this matter.



                                                           Respectfully submitted,

                                                              /s/Bradly Marks
                                                                Bradly Marks



cc: all counsel via ECF




                       175 Varick Street, 3rd FL, New York, New York 10014
                            East Hampton Office – By Appointment Only
                 T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                      www.markslawpc.com
